UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4564


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES REECE FIELDS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:98-cr-00071-JPJ-1)


Submitted: February 27, 2019                                      Decided: March 8, 2019


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., Interim Federal Public Defender, Charlottesville, Virginia,
Brian J. Beck, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Abingdon, Virginia, for Appellant. Thomas T. Cullen, United States
Attorney, Jennifer R. Bockhorst, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2000, James Reece Fields was convicted of five counts of being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(e), and sentenced to

293 months’ imprisonment and 5 years’ supervised release. In 2017, the district court

granted Fields’ 28 U.S.C. § 2255 (2012) motion, vacated his sentence, and ordered

resentencing. The Government requested an upward departure or variance to the same

293-month sentence, while Fields sought a sentence considerably lower that would make

him eligible for immediate release.     We conclude that the court did not abuse its

discretion in agreeing with the Government and imposing the same 293-month term of

imprisonment. Accordingly, we affirm.

       We review a sentence for procedural and substantive reasonableness under a

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. McDonald, 850 F.3d 640, 643 (4th Cir.), cert. denied, 138 S. Ct. 208

(2017). In determining whether a sentence is procedurally reasonable, we must “ensure

that the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence.” Gall, 552 U.S. at 51. “In assessing whether a sentencing court has properly

applied the Guidelines, we review factual findings for clear error and legal conclusions de

novo.” United States v. Thompson, 874 F.3d 412, 414 (4th Cir. 2017) (internal quotation

marks omitted), cert. denied, 138 S. Ct. 1179 (2018).

                                            2
       We conclude that the district court did not err in finding that Fields had the

propensity to continue to engage in criminal conduct despite his age and health. Fields’

criminal history began as he entered adulthood and continued into his 50s. His prior

convictions include burglaries, assaults, and abducting a police officer at gunpoint. Past

periods of incarceration and a heart attack did not deter him. Furthermore, there is no

evidence that Fields is somehow incapacitated and unable to engage in criminal conduct,

such as illegally possessing and reselling firearms.

       We also conclude that the district court did not err in finding that Virginia

common law robbery is a crime of violence under Sentencing Guidelines Manual

§ 4B1.2(a)(2) (2018). See United States v. Gattis, 877 F.3d 150, 158 (4th Cir. 2017)

(holding that North Carolina robbery qualifies as generic robbery); United States v.

Winston, 850 F.3d 677, 684-85 (4th Cir. 2017) (noting “strong similarity” between North

Carolina common law robbery and Virginia common law robbery).

       Finally, we conclude that the district court’s alternate sentence, imposed as an

upward variance, obviates the need to determine whether the upward departure was based

on the appropriate criminal history score. Under assumed error harmlessness, we can

avoid a remand if it is clear that the court would have imposed the same sentence even if

the Guidelines issue was decided in the appellant’s favor, and if the sentence is

substantively reasonable. United States v. Parral-Dominguez, 794 F.3d 440, 447 (4th

Cir. 2015).

       Here, the district court clearly stated its intention that it would impose an upward

variance to 293 months’ imprisonment if the Guidelines calculations were in error.

                                             3
Therefore, we must decide whether the upward variance is substantively reasonable. In

reviewing the substantive reasonableness of an upward variance, we should consider “the

totality of the circumstances, including the extent of any variance from the Guidelines

range [and] give due deference to the district court’s decision that the § 3553(a) factors,

on a whole, justify the extent of the variance.” United States v. Zuk, 874 F.3d 398, 409

(4th Cir. 2017) (internal quotation marks omitted). The court “need not explicitly discuss

each factor on the record or robotically tick through § 3553(a)’s every subsection.”

United States v. Rivera-Santana, 668 F.3d 95, 105 (4th Cir. 2012) (internal quotation

marks omitted). Rather, “we will credit an articulation as clear and appropriate, when the

reasons can be matched to a factor appropriate for consideration and tailored to the

defendant’s situation.” Id. (internal quotation marks omitted). It is “well within the

court’s discretion to accord more weight to a host of aggravating factors,” than to

mitigating factors. Id. Because the court relied on Fields’ lengthy criminal history, and

the need to deter him from future criminal conduct and to protect the public, we conclude

that the upward variance is substantively reasonable.

       Accordingly, we affirm the amended judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4